Citation Nr: 1144872	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  11-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for legal entitlement to a onetime payment from the Filipino Veterans Equity Compensation Fund. 



REPRESENTATION

Appellant represented by:	Glorioso S. Ganuelas


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had recognized military service as a Regular Philippine Scout in the service of the United States Armed Forces during World War II.  He died in November 1985 and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran was scheduled for a hearing before personnel affiliated with the RO in September 2011 but failed to attend.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).


FINDING OF FACT

The Veteran did not file a claim of entitlement to benefits under the Filipino Veterans Equity Compensation Fund prior to his death and there is no provision under this fund for spousal benefits.  


CONCLUSION OF LAW

The requirements for eligibility for a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Congress, in enacting the VCAA, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that, when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004). 

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  The Board concludes that no further notification or development of evidence is required. Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Legal Criteria/Analysis

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine Veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service . . ."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 

Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) of the law also provides that VA will administer its provisions in a manner consistent with VA law including the definitions in 38 U.S.C.A. § 101 except to the extent otherwise provided in the statute. 

In this case, the service department has determined that the Veteran served with the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, and he indeed was a recipient of VA compensation benefits based on his service at the time of his death in November 1985.  However, a one-time payment is only available from the Filipino Veterans Equity Compensation Fund for eligible persons as defined by the statute; there is no provision for payments to surviving spouses, except on an accrued basis, where an eligible Veteran filed a claim for payment that was pending upon his death.  Thus, although the Veteran had valid military service for the purpose of the benefit in question, he died prior to the date of the law allowing this benefit and as the surviving spouse, the appellant is not eligible for legal entitlement to a payment from the Filipino Veterans Equity Compensation Fund.  

Where the evidence of record does not show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the Veteran did not file a claim for payment for the benefit in question prior to his death, the appellant does not meet the basic eligibility requirements for a one-time payment, and the claim must be denied based upon a lack of entitlement under the law.  While the Board has considered the argument from the appellant and her representative as to the "unfairness" and constitutionality of the law in question, the Board is bound by the law currently in effect, and simply has no discretion to grant the benefit sought given the legal provisions cited above absent any modification of these provisions either by judicial interpretation or otherwise.  38 U.S.C.A. § 7104(c).    


ORDER

Eligibility for legal entitlement to a onetime payment from the Filipino Veterans Equity Compensation Fund is denied.



____________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


